DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: fitting lines 1 and 2 on page 22 lines 15 and 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “the holding surface satisfies 0≤|in the cross section of the holding surface in the thickness direction, a height of the first point corresponding to the innermost periphery-a height of the second point corresponding to the outermost periphery|≤10µm” in lines 23-25 of the claim. This appears to mean “wherein in the cross section of the holding surface in the thickness direction, a difference between a height of the first point corresponding to the innermost periphery and a height of the second point corresponding to the outermost periphery is greater than or equal to 0µm and less than or equal to 10µm”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “(iii) (in the cross section of the holding surface in the thickness direction, a shortest distance between the second point corresponding to the outermost periphery and a least squares straight line that is obtained from the inner peripheral surface and the outer peripheral surface)<4µm” in lines 3-6 of the claim. This appears to mean: “(iii) wherein, in the cross section of the holding surface in the thickness direction, a shortest distance between the second point corresponding to the outermost periphery and a least squares straight line that is obtained from the inner peripheral surface and the outer peripheral surface is less than 4µm”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites the limitation “The electrostatic chuck according to claim 1” in lines 1-2. This appears to mean “The electrostatic chuck according to claim 2”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein the condition (i) satisfies 0.1≤|in the cross section of the holding surface in the thickness direction, a height of the first point corresponding to the innermost periphery-a height of the second point corresponding to the outermost periphery|≤10µm” in lines 2-4 of the claim. This appears to mean “wherein in the cross section of the .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara et al. U.S. Patent Application 2018/0182635 (hereinafter “Tsukahara”).
Regarding claim 1, Tsukahara teaches an electrostatic chuck device (i.e. electrostatic chuck 25)(fig.9A) comprising: a mounting table provided with a mounting surface (refer to central portion 25a)(fig.1) on which a plate-shaped sample (i.e. Wafer W)(fig.1) is mounted (implicit); a focus ring (i.e. focus ring 30)(fig.9A) having an annular shape (implicit); and a cooling element (i.e. chiller 32)(fig.1) configured to cool the focus ring (refer to [0039]), wherein the mounting table has a holding portion (i.e. annular peripheral portion 25b)(fig.9A) provided to surround the mounting surface (refer to [0036]), the holding portion is provided with an annular groove portion (refer to [0040]) surrounding the mounting surface (implicit), and a through-hole (i.e. focus ring side line 36b)(fig.9A) that is open on a bottom surface of the groove portion (implicit), upper surfaces of the holding portion, which are located on both sides of the groove portion in a width direction (implicit), form a holding surface that comes into contact with the focus ring and holds the focus ring (refer to [0047] and [0037]), the holding surface is composed of an inner peripheral surface (implicit)which is located further on an inner periphery side than the groove portion (implicit), and an outer peripheral surface (implicit) which is located further on an outer periphery side than the groove portion (implicit), and the holding surface satisfies following conditions (i) and (ii), (i) the holding surface has a shape in which in a cross section in a thickness direction of the holding portion, a straight line connecting a first point corresponding to an innermost periphery of the holding surface and a second point corresponding to an outermost periphery of the holding surface has a positive inclination or a negative inclination (implicit)(refer to fig.9A) from the first point corresponding to the innermost periphery toward the second point corresponding to the outermost 2. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have (ii) a leak area of the inner peripheral surface and a leak area of the outer peripheral surface are less than 0.7 mm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsukahara to include (ii) a leak area of the inner peripheral surface and a leak area of the outer peripheral surface are less than 0.7 mm2 to provide the advantage of exposing as much of the lower surface of the focus ring to the heat transfer gas in order to better control the temperature of the focus ring and suppress the leakage of heat transfer gas.	
Regarding claim 2, Tsukahara teaches the electrostatic chuck device according to claim 1, however Tsukahara does not teach wherein the holding surface satisfies following condition (iii), (iii) (in the cross section of the holding surface in the thickness direction, a shortest distance between the second point corresponding to the outermost periphery and a least squares straight line that is obtained from the inner peripheral surface and the outer peripheral surface)<4 µm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the holding surface satisfies following condition (iii), (iii) (in the cross section of the holding surface in the thickness direction, a shortest distance between the second point corresponding to the outermost periphery and a least squares straight line that is obtained from the inner peripheral surface and the outer peripheral surface)<4 µm, since it has been held that where the general conditions 
Regarding claim 6, Tsukahara teaches the electrostatic chuck device according to claim 1, however Tsukahara does not teach wherein the shortest distance which is shown in the condition (iii) is 0 µm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the shortest distance which is shown in the condition (iii) is 0 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsukahara to provide the advantage of suppressing the leakage of heat transfer gas, the closer the distance is to 0, the less gas will leak.	
Regarding claim 7, Tsukahara teaches the electrostatic chuck device according to claim 1, wherein the condition (i) satisfies 0.1 µm≤ in the cross section of the holding surface in the thickness direction, a height of the first point corresponding to the innermost periphery-a height of the second point corresponding to the outermost periphery≤ 10 µm (refer to [0052]).
Regarding claim 8, Tsukahara teaches the electrostatic chuck device according to claim 1, however Tsukahara does not teach wherein the leak area of the inner peripheral surface and the leak area of the outer peripheral surface are 0.6 mm2 or less. However, it would have been obvious to a 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tsukahara to include wherein the leak area of the inner peripheral surface and the leak area of the outer peripheral surface are less than 0.6 mm2 to provide the advantage of exposing as much of the lower surface of the focus ring to the heat transfer gas in order to better control the temperature of the focus ring and suppress the leakage of heat transfer gas.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara as applied to claim 1 above, and further in view of Gobo Japanese Patent Document JP 2017-130687 A (hereinafter “Gobo”).
Regarding claim 3, Tsukahara teaches the electrostatic chuck device according to claim 1, however Tsukahara does not teach wherein a plurality of protrusion portions extending in the thickness direction of the holding portion are provided on a bottom surface of the groove portion, and in the cross section of the holding surface in the thickness direction, a height of an upper surface of the protrusion portion is equal to or less than a height of the straight line connecting the first point corresponding to the innermost periphery and the second point corresponding to the outermost periphery when a horizontal reference plane is used as a reference. However Gobo teaches wherein a plurality of protrusion portions (i.e. convex portion 18)(fig.2) extending in the thickness direction of the holding portion (implicit) are provided on a bottom surface of the groove portion (i.e. bottom surface 17a)(fig.2), and in the cross section of the holding surface in the thickness direction, a height of an upper surface of the protrusion portion is equal to or less than a height of the straight line connecting the first point .
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 4 and 5 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 4, especially a method of manufacturing the electrostatic chuck device according to claim 1, comprising: a step of preparing a provisional mounting table having a sintered body provided with a mounting surface on which a plate-shaped sample is mounted and having through-holes provided around the mounting surface; a step of determining, with respect to a holding surface which mounts a focus ring thereon and is formed around the mounting surface, a length of the holding surface in a width direction, before forming the holding surface; a step of selecting a grindstone in which a length in a rotation axis direction of the grindstone is shorter than the length of the holding surface in the width direction; a grinding step of grinding a surface of the sintered body in an annular shape over a periphery of the mounting surface by using the grindstone to form a temporary holding surface that surrounds the mounting surface; and a step of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839